

116 HR 3333 IH: Community Post Office Act
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3333IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Mr. Collins of Georgia introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 39, United States Code, to require the United States Postal Service to receive
			 approval from local governments before relocating any post office, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Community Post Office Act. 2.Section (a)In generalSection 404 of title 39, United States Code, is amended by adding at the end the following:
				
 (f)In addition to the requirements of subsection (d), before relocating any post office, the Postal Service—
 (1)shall provide a period of not less than 30 days for comment from the governments of the town and county, or if there are no such governments, the government of the State, in which the post office is located;
 (2)provide to such governments a list, not to be made available to the public, of each proposed relocation site; and
 (3)may not relocate such post office without receiving prior written approval from such governments with respect to such relocation and the site proposed for such relocation..
 (b)ApplicationThe amendment made by subsection (a) shall apply to any post office proposed for relocation on or after the date of the enactment of this Act.
			